Title: From Thomas Jefferson to Francis Peyton, 24 May 1801
From: Jefferson, Thomas
To: Peyton, Francis


               
                  Dear Sir
                  Washington May 24. 1801.
               
               the Marshal’s office of Potomac is become vacant by the resignation of mr Dent. it appears to be an important district, comprehending rich parts of Virginia & Maryland; yet I do not know whether it is likely to be among the profitable offices of that kind. very much uninformed of your ordinary pursuits, I cannot judge how far such an office may be […] to you, yet should it prove so, there is no one whom I [should appoint to it] with greater pleasure. I take the liberty there[fore] of […] it [to you], & of expressing my wish that you may […].
               [Should you] […] visit this place, I shall be happy to see you at all times, & especially about the hour of dinner. Accept assurances of my esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            